Citation Nr: 0414604	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-27523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a rating higher than 0 percent for 
bilateral hearing loss.

2.  Entitlement to a rating higher than 10 percent for 
tinnitus.



ATTORNEY FOR THE BOARD

S. Regan, Counsel







INTRODUCTION

The veteran had verified active duty from May 1967 to August 
1971, and from May 1985 to March 1996.  He had other active 
duty as well, the dates of which have not been verified, and 
he retired from service at the end of March 1996 based on 
over 20 years of active duty.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which granted service 
connection and a 0 percent rating for hearing loss, and 
granted service connection and a 10 percent rating for 
tinnitus.  The veteran appeals for higher ratings for these 
conditions.

The Board considers the veteran to be service-connected for 
bilateral hearing loss (i.e., hearing loss in both ears).  
The February 2003 RO decision granted service connection for 
hearing loss without specifying if this was for the right 
ear, left ear, or both ears, although the narrative of the RO 
decision suggests that the intent was to grant service 
connection for bilateral hearing loss.  A later statement of 
the case and supplemental statement of the case refer to this 
service-connected condition as only being left ear hearing 
loss.  However, there has been no severance of service-
connected status of right ear hearing loss, and the evidence 
as a whole supports service connection for hearing loss of 
both ears.  Thus hearing loss in both ears will be deemed 
service-connected, and the condition will be rated under the 
method for rating bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both ears.

2.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.  His tinnitus does 
not present such an exceptional or unusual disability picture 
as to warrant referral for consideration of a higher rating 
on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The veteran's service-connected bilateral hearing loss is 
no more than 0 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

2.  The veteran's service-connected tinnitus is no more than 
10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served over 20 years of active duty before 
retiring at the end of March 1996.

In February 2001, the RO received his claim for service 
connection for hearing loss and tinnitus.

A VA audiology examination in April 2002 noted the veteran 
complained of hearing loss and tinnitus, and he gave a 
history of noise exposure in service.  Testing showed right 
ear decibel thresholds of 25, 15, 25, and 25 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz, 
for an average of 23 decibels.  Respective left ear decibel 
thresholds at these frequencies were 30, 15, 25, and 40, for 
an average of 28 decibels.  Speech recognition scores were 96 
percent for the right ear and 96 percent for the left ear.

At a February 2003 VA examination, the veteran continued to 
complain of hearing loss and tinnitus.  Testing showed right 
ear decibel thresholds of 30, 20, 30, and 40 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz, 
for an average of 30 decibels.  Respective left ear decibel 
thresholds at these frequencies were 30, 15, 30, and 45, for 
an average of 30 decibels.  Speech recognition scores were 96 
percent for the right ear and 96 percent for the left ear.

A February 2003 RO decision granted service connection and a 
0 percent rating for hearing loss, and service connection and 
a 10 percent rating for tinnitus.  Service connection and the 
evaluations were made effective from when the claim was filed 
in February 2001.  

At a December 2003 VA examination, the veteran continued to 
complain of hearing loss and tinnitus.  Testing showed right 
ear decibel thresholds of 35, 20, 30, and 35 at the 
respective frequencies of 1000, 2000, 3000, and 4000 hertz, 
for an average of 30 decibels.  Respective left ear decibel 
thresholds at these frequencies were 30, 20, 25, and 45, for 
an average of 30 decibels.  Speech recognition scores were 94 
percent for the right ear and 94 percent for the left ear.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for ratings higher than 0 percent for 
bilateral hearing loss and higher than 10 percent for 
tinnitus.  Pertinent identified records have been obtained, 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination testing (Maryland CNC) 
together with the average decibel threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 hertz.  These test results are entered 
into a table of the rating schedule to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table of the rating schedule to 
determine the percentage disability rating.  38 C.F.R. 
§ 4.85.  

The regulations include an alternate method of rating 
exceptional patterns of hearing impairment, as defined in 
38 C.F.R. § 4.86, but the veteran's test results do not meet 
the criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.  

The veteran was given VA audiology tests in April 2002, 
February 2003, and December 2003.  All three tests rendered 
decibel threshold averages and speech discrimination scores 
which correlate to auditory acuity level I in both the right 
and left ears under Table VI of 38 C.F.R. § 4.85, and this 
results in a noncompensable (0 percent) rating under 
Diagnostic Code 6100 when the auditory acuity levels are 
entered into Table VII of 38 C.F.R. § 4.85. 

This is an original rating case on the granting of service 
connection, and thus different percentage ratings may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found (so-
called "staged ratings").  Fenderson v. West, 12 Vet.App. 
119 (1999).  However,  the evidence shows that the veteran's 
bilateral hearing loss has remained 0 percent disabling since 
service connection became effective.

With regard to tinnitus (commonly referred to as ringing in 
the ears), since the effective date of service connection the 
veteran has been assigned the maximum 10 percent schedular 
rating permitted for the condition.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Moreover, only one evaluation for 
tinnitus may be assigned, regardless of whether the sound is 
perceived as coming from one ear, both ears, or somewhere in 
the head.  Id.  The Board does not have the authority to 
assign a higher extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, and under the 
circumstances of the present case there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and it is not impractical to use the 
regular schedular rating standards in this case.  

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss is no more than 0 percent 
disabling, and his tinnitus is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claims for higher ratings for these conditions, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Higher ratings for bilateral hearing loss and tinnitus are 
denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



